DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruhl (DE 10 2011 110 848).
With respect to claim 1, Bruhl teaches a wall for abating noise from a noisy area (Fig.1), comprising a plurality of columns (Fig.1, Items 4) each including a pair of wing walls (Figs.1, 6 and 7, Items 3) extending laterally from the column with each wing wall having front and rear faces extending laterally from said column to an outer side spaced from the column, said columns each being secured in a vertical orientation adjacent .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruhl (DE 10 2011 110 848) in view of Bennett (US 6,594,963).


On the other hand, Bennett teaches a wall (Fig.15, Item 10) comprising a plurality of piers (Fig.15, Item 300) each with a column member (Fig.15, Item 310), each of said piers secured in ground holes (Fig.16) adjacent the noisy area with said column member extending vertically from the pier above the ground and spaced from at least one adjacent pier; andSTRI1156POOOQUS -24-a center recess in said plurality of columns receiving said pier column members to support said plurality of columns in a vertical orientation (Figs.15 and 16; Col.8, Line 65 – Col.9, Line 13).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Bennett configuration with the Bruhl design because it would provide a support system permitting the use of the same type of pier column with columns of different sizes and/or configuration. Furthermore, it would permit the replacement of damage columns without the need of replacing the pier column as well.    
With respect to claim 3, the Examiner takes official notice that it is well known in the art to provide the piers being made of precast concrete formed integrally with a steel 
With respect to claim 4, the Examiner takes official notice that it is well known in the art to provide the piers being secured in a ground hole larger than said pier with fill closing the ground hole after the pier is positioned in the ground hole, and further comprising rebar extending downwardly from said precast concrete pier and into said ground securing the position of the pier as the fill is added to the ground hole as disclosed by Babock (US 2003/0143038).  
With respect to claim 5, the Examiner takes official notice that it is well known in the art to employ a stand for securing the position of said pillar while fill is added to the ground hole because it would assure the proper orientation of the pillar with respect to the ground as necessitated by the specific requirements of the particular application.  
With respect to claim 6, the Examiner considers that it would have been an obvious matter of design choice to provide the fill being CLSM concrete because it would effectively secure the pillar to the ground as it is well known in the art. 
With respect to claim 9, the Examiner has given little patentable weight to the claim since the parent claim 4 is directed to an apparatus and claim 9 is directed to a method of assembling such apparatus. The Examiner considers that claim 9 fails to further limit claim 4.   
With respect to claim 11, Bruhl teaches wherein the spandrel panels and wing walls are supported in a substantially vertical orientation (Figs.1, 6 and 7).  
With respect to claim 12, the Examiner considers that it would have been an obvious matter of design choice to provide the piers, columns and spandrel panels being formed of precast concrete prior to assembly at the noisy area because precast concrete is easily accessible and its use is very well known in the art. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
  
Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bruhl (DE 10 2011 110 848) in view of Bennett (US 6,594,963), and further in view of Forbis et al. (US 6,755,394).
With respect to claim 13, Bruhl and Bennett teach the limitations already discussed in a previous rejection, but fail to disclose wherein the first connectors comprise a plurality of projections from said spandrel panel front face adjacent said panel opposite sides; and said second connectors comprise a plurality of recesses into the wing walls through said wing wall rear faces adjacent said wing wall outer sides; wherein said first connector projections when received in said second connector recesses bias said spandrel panel front face into engagement with said rear faces of said wing wall.
Nevertheless, Forbis et al. teach first connectors comprise a plurality of projections (Fig.9, Item 12) and second connectors comprising a plurality of recesses (Fig,9, Item 104); wherein said first connector projections when received in said second connector recesses bias a panel into engagement with a face of a support member (Fig.10, Item 20).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Forbis et al. connector configuration to connect the Bruhl and Bennett panel to the wing walls because it would provide a connecting mechanism that is easy to use and does not need the use of any tool and/or screws, rivets or the like; in this manner facilitating the assembly of the panels to the columns.
With respect to claim 14, the Examiner considers that it would have been an obvious matter of design choice to provide wherein said first connector projections In re Dailey, 149 USPQ 47 (CCPA 1976).  
With respect to claim 15, the Examiner has given little patentable weight to the claim since the parent claim 14 is directed to an apparatus and claim 15 is directed to a method of assembling such apparatus. The Examiner considers that claim 15 fails to further limit claim 14.   

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 12, 2022